DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 7/12/2021. The Applicant has submitted an AFCP 2.0. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5- 8, 11, 15, 16, 18, 20, 21, 24-29, 31, 32, 34, 40-43, 45, 46    is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama Shin et al., JP 2007-018861 (Applicant’s machine translation).
Regarding claim 1, Nagayama Shin et al., teaches an electrochemical cell (0003) comprising an electroactive layer comprising an electroactive material (0035); a composite layer (0022; 0088; 0090; 0127) (Fig. 1, 5, 7)) adjacent the electroactive layer (Fig. 7), the composite layer comprising a polymeric material (0022; 0088; 0090; 0127) and a plurality of particles 
Nagayama Shin et al., does not disclose “wherein for at least a portion of the plurality of particles each particle has a largest cross-sectional dimension greater than an average thickness of the polymeric material within the composite layer,”. 
However, Nagayama Shin et al., teaches average particle size is usually about 1 to 30 um or 3 to 20 um (0084; 0089) and a thickness direction of the separator is about 1 to 20 um (0095).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Nagayama Shin et al., teaches an electrode for use in an electrochemical cell (0003), comprising: an electroactive layer comprising an electroactive material (0035); a composite layer (0022; 0088; 0090; 0127) (Fig. 1, 5, 7)) having a first surface adjacent the electroactive layer (Fig. 7), the composite layer comprising a polymeric material (0022; 0088; 0090; 0127); and a plurality of particles (particulate material 7) (0088) embedded within the polymeric material of the composite layer (0022; 0088; 0090; 0127) (Fig. 1, 5, 7)) , wherein at least a portion of the plurality of particles is in direct contact and at least partially embedded within the electroactive layer (Fig. 1-3, 5-8), with the electroactive layer at the first surface of the composite layer (Fig. 1-3, 5-8), and at least a portion of the plurality of particles is exposed at the second surface of the composite layer (Fig. 1-3, 5-8), and wherein the composite layer is conductive to ions of the electroactive material (0022; 0088; 0090; 0127).

Regarding claim 6, Nagayama Shin et al., does not teach electroactive material has a surface roughness of at least 1 micron.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 7, Nagayama Shin et al., teaches polymeric material comprises an ion-conductive polymer (0044; 0048; 0054). 
Regarding claim 8, Nagayama Shin et al., teaches polymeric material comprises a non-ionically conductive polymer (0045).
Regarding claim 11, Nagayama Shin et al., does not teach the polymeric material forms a reaction product with the surface of the component of the electrode, wherein the reaction product does not interfere with functionality of a layer including the polymeric material.  
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown 
Regarding claim 15, Nagayama Shin et al., teaches polymeric material has an ionic conductivity in the electrolyte (0044; 0048; 0054).
Nagayama Shin et al., does not teach an ionic conductivity of less than 10.sup.-8 S/cm.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Nagayama Shin et al., teaches at least a portion of each of the plurality of particles comprises a first portion in direct contact with the electroactive layer at the first surface of the composite layer (Fig. 1-3, 5-8), and a second portion exposed at the second surface of the composite layer (Fig. 1-3, 5-8).
Regarding claim 18, Nagayama Shin et al., does not teach particles have a minimum cross-sectional dimension of at least about 500 nm. 
However, limitations relating to the size are not sufficient to patentably distinguish over the prior art.; In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, Nagayama Shin et al., teaches particles comprising an inorganic material (0045; 0047; 0049).
Regarding claim 21, Nagayama Shin et al., teaches the plurality of particles comprise a material selected from aluminum oxide (alumina), silicon oxide (silica) (0022).
Regarding claim 24, Nagayama Shin et al., does not teach an ionic conductivity of less than 10.sup.-5 S/cm.

Regarding claim 25, Nagayama Shin et al., does not teach plurality of particles have an electronic conductivity of less than 10.sup.-10 S/cm.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 26 Nagayama Shin et al., does not teach the plurality of particles are organized. 
However, the plurality of particles is an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 27, Nagayama Shin et al., teaches plurality of particles are disorganized (Fig. 1, 2, 5). 
Regarding claim 28, Nagayama Shin et al., teaches plurality of particles are non-porous (0056-0057). 
Regarding claim 29, Nagayama Shin et al., teaches plurality of particles comprise a crosslinking polymer bound to a surface of the plurality of particles (0049; 0071; 0080).
Regarding claim 31, Nagayama Shin et al., does not teach volume occupied by the plurality of particles in the composite layer is greater than or equal to 10 vol % of the volume of the total composite layer. 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition 
Regarding claim 32, Nagayama Shin et al., does not teach composite layer has an overall ionic conductivity of at least 10.sup.-5S/cm.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 34, Nagayama Shin et al., teaches an electrochemical cell is a lithium-sulfur electrochemical cell (lithium ion secondary battery; 0003).
Regarding claim 40, Nagayama Shin et al., does not recite an electrode wherein the polymeric material does not swell more than about 10% of an initial volume of the polymeric material in an electrolyte solvent.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 41 Nagayama Shin et al., does not recite the polymeric material is capable of viscous flow at a temperature less than about 25°C.         

Regarding claim 42, Nagayama Shin et al., teaches an electrolyte (0052) adjacent a first surface of the composite layer (Fig. 1-5), wherein the electroactive layer is adjacent a second surface of the composite (Fig. 1-5).
Regarding claim 43, Nagayama Shin et al., does not recite an external pressure of greater than or equal to 50 kg/cm2 is applied to the electrode.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 45, Nagayama Shin et al., teaches composite layer (0022; 0088; 0090; 0127) (Fig. 1, 5, 7)) is configured to act as a barrier between the electrolyte (0031) and the electroactive layer (0035-0036).
Regarding claim 46, Nagayama Shin et al., teaches electrochemical cell (0003) comprising a separator (abstract).
Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                    

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727